On Rehearing
Counsel states in brief that he finds no basis for the statement that defendant “angrily demanded” anything of Mr. Couch. Mr. Couch’s testimony was that defendant, “come running around the still and said, T want you to tell me what you are going to do. Are you going to tell the law?’ * * * So I started out the trail way to the field, him following me wanting to know what I was going to do; ‘Tell the law.’ * * * So when I got out of the woods into the sericea border between the field and the woods, He said, ‘Wait and talk to me. I am a man like you are.’ * * He come in my face and shook his finger and said, ‘What are you going to do? Going to tell the law ?’ ”
Application overruled.